DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “handle” of claim 10, the “baby bottle” of claim 9 and the “lip” of claims 7, 8, 17 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-6, 11 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ruderian (US 3,143,205) which in figures 1-7 disclose the invention as claimed:
In re claim 1: a stackable beverage container system (figure 4) comprising a beverage container (figure 4, reference 10), a beverage container lid (figure 4: on top of beverage container 10), a plurality of smaller containers (figure 4, reference 13,13’, 13’’, 13’’’) and a plurality of smaller container lids (figure 4, reference 12, 12’, 12’’,12’’’) wherein the smaller containers and smaller container lids are configured to allow any of the smaller container lids to be used on any of the smaller containers (figure 4: since the 
In re claim 3: the tops of the smaller container lids configured snap figure and column 1, lines 55-58), or to thread, as shown in a separate embodiment (figure 7 and column 1, lines 55-58), into a corresponding structure formed within the bottom of the beverage container and the smaller containers. 
In re claim 4: the smaller containers being sealable with the smaller container lids independently from the beverage container (figure 3: as can be seen from figure 3, the beverage container [10] is shown attached to the smaller container lid [12], which is attached to the smaller container [13], the beverage container has its own base, separate from the smaller container lid, thus the smaller container lid can be removed from the beverage container, allowing the smaller containers to be independently sealed by the smaller container lids).
In re claim 5: at least one of the smaller containers configured to receive a divider to form multiple compartments within the smaller container (figures 1 and 3: Ruderian teaches a smaller container with a disposable container inside [column 2, lines 36-39] which inherently divides the container into multiple compartments. Furthermore, the smaller container is capable of receiving a divider since the configuration of the smaller container is an open area which could fit a divider).

In re claim 11: the plurality of smaller containers comprises two smaller containers, and the plurality of smaller container lids comprises two smaller container lids (figure 4 and column 2, lines 51-59: Ruderian states that “a plurality of compartments, similar to the compartment 13, may be added ... One or all of these additional compartments may be added." The additional compartments are 13', 13'' and 13''' interconnected with 12', 12''and 12'''. By adding one additional compartment, figure 1 would consist of smaller containers 13 and 13’ with lids 12 and 12’, added to the beverage container 10 and its corresponding lid).
In re claim 19: a stackable container system (figure 4) comprising a container (figure 4, reference 10), a container lid (figure 4, on top of beverage container 10), at least one smaller container (figure 4, reference 13) and at least one smaller container lid (figure 4, reference 12) wherein the bottom of the container is configured to allow the container to be interlocked with the top of any of the at least one smaller container lid when the smaller container lid is secured to one of the at least one smaller container (figure 3, since the smaller containers are all the same size and the smaller container lids are all the same size).
In re claim 20: at least one smaller container (figure 2, reference 13) comprising one smaller container (figure 2, reference 13 and column 2, reference 19), and at least .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruderian (US 3,143,205) in view of Nelson et al. (US 2009/0188884).
In re claim 2: Ruderian teaches all of the claim limitations of claim 1, as shown above. Furthermore, Ruderian teaches the bottom of the beverage container and the smaller containers and the top of the smaller container lids configured with a fastening 
Ruderian does not teach the fastening means being a bayonet fastener. However, Nelson et al. does teach the fastening means being a bayonet fastener (figure 19, reference 259 and paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stackable container system of Ruderian, to include a fastening means being a bayonet fastener, as taught by Nelson et al., because bayonet fasteners allow for quicker removal of the small containers with the lids from the other small container/lid combination or the beverage container.
In re claim 9: Ruderian teaches all of the claim limitations of claim 1, as shown above. Ruderian does not teach the beverage container as a baby bottle. However, Nelson et al. does teach the beverage container as a baby bottle (figure 17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stackable container system of Ruderian, to be used as a baby bottle, as taught by Nelson et al., because a baby bottle configuration would allow for multiple uses of the beverage container, thus increase profit of the beverage container.

Claims 5, 6, 11, 12, 16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruderian (US 3,143,205) in view of Mangano (US 7,806,284).
In claim 5: Ruderian, teaches all of the claim limitations of claim 1. Furthermore, Ruderian is capable of receiving a divider in at least one of the smaller containers to form multiple compartments within the smaller container. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stackable container system of Ruderian, to include a divider forming multiple compartments, as taught by Mangano, because including a divider in at least one smaller container allows for the user to divide up differing items, such as jewelry. 
In re claim 6: Ruderian, in view of Mangano, teach all of the claim limitations of claim 1, as shown above. Furthermore, Mangano teaches each of the smaller containers configured to receive a divider (figure 1, reference 50a and 50b and reference 30a and 30b). 
In re claim 11: Ruderian teaches all of the claim limitations of claim 1, as shown above. Furthermore, Ruderian teaches the plurality of smaller containers can comprise two smaller containers, and the plurality of smaller container lids can comprises two smaller container lids (figure 4 and column 2, lines 51-59: Ruderian states that “a plurality of compartments, similar to the compartment 13, may be added ... One or all of these additional compartments may be added." The additional compartments are 13', 13'' and 13''' interconnected with 12', 12''and 12'''. By adding one additional compartment, figure 1 would consist of smaller containers 13 and 13’ with lids 12 and 12’, added to the beverage container 10 and its corresponding lid). Although Ruderian 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stackable container of Ruderian, to include two small containers and two small container lids, as taught by Mangano, because having only two small container lids and two small containers allows for a smaller overall container, taking up less space for carrying and storing.
In re claim 12: Ruderian teaches a stackable beverage container system (figure 4) comprising a beverage container (figure 4, reference 10), a beverage container lid (figure 4: on top of beverage container 10), a plurality of smaller containers (figure 4, reference 13, 13’, 13’’, 13’’’) and a plurality of smaller container lids (figure 4, reference 12, 12’, 12’’, 12’’’) wherein the smaller containers and smaller container lids are configured to allow any of the smaller container lids to be used on any of the smaller containers (figure 4: since the smaller containers are all the same size, the smaller container lids would fit on any of the smaller containers), and wherein the bottom of the beverage container and the bottom of each smaller container is also configured to allow the beverage container or smaller container to be interlocked with the top of any of the smaller container lids (figure 3, since the smaller containers are all the same size and the smaller container lids are all the same size). Ruderian does not teach a divider sized to be inserted into at least one of the plurality of smaller containers when a smaller container lid is attached to the smaller container. However, Mangano does a divider (figure 1, reference 50a and 50b) sized to be inserted into at least one of the plurality of smaller containers (figure 1, reference 20 and 40) when a smaller container lid (figure 1, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stackable container system of Ruderian, to include a divider, as taught by Mangano, because including a divider in at least one smaller container allows for the user to divide up differing items, such as jewelry.
In re claim 16: Ruderian, in view of Mangano, teach all of the claim limitations of claim 12, as shown above. Furthermore, Mangano teaches each of the smaller containers configured to receive the divider (figure 1, reference 50a and 50b and reference 30a and 30b).
In re claim 20: Ruderian teaches all of the claim limitations of claim 19, as shown above. Furthermore, Ruderian teaches at least one smaller container (figure 1, reference 13) comprising one smaller container (figure 1, reference 13 and column 2, reference 19), and at least on smaller container lid (figure 1, reference 12) comprising one small container lid (figure 1, reference 12 and column 2, lines 19) with the smaller container being sealable by the smaller container lid when the smaller container lid is not interlocked with the smaller container (figure 3: as can be seen from figure 3, the beverage container [10] is shown attached to the smaller container lid [12], which is attached to the smaller container [13], the beverage container has its own base, separate from the smaller container lid, thus the smaller container lid can be removed from the beverage container, allowing the smaller containers to be independently sealed by the smaller container lids). Ruderian does teach a cup (figure 1, reference 14) that 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stackable container system of Ruderian, to include a divider, as taught by Mangano, because including a divider in at least one smaller container allows for the user to divide up differing items, such as jewelry.

Claims 7-8 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruderian (US 3,143,205) in view of Mangano (US 7,806,284), and further in view of Johnson (US 8,302,796).
In re claims 7 and 17: Ruderian, in view of Mangano, teach all of the claim limitations of claim 5 and 12, as shown above. Ruderian, in view of Mangano, do not teach at least one of the smaller containers configured with a lip along an interior wall on top of which the divider rests when inserted into the smaller container. However, Johnson does teach a lip along an interior wall (figure 1, reference 20 and column 4, lines 29-31) on top of which a cover rests when inserted into the container (column 4, lines 32-36). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stackable container system of Ruderian, in view of Mangano, to 
In re claims 8 and 18: Ruderian, in view of Mangano and Johnson, teach all of the claim limitations of claim 7 and 17, as shown above. Furthermore, Johnson teaches the lip positioned above an interior bottom surface of the container, for placing a cover on top, thus forming a compartment between the bottom of the cover and the interior bottom surface (figure 1: by placing the cover [14] on the interior lip [20], a space is created between the bottom of the cover [14] and the interior bottom surface [18]). By combining the lip of Johnson with the small container and divider of Ruderian, in view of Mangano, as explained above in claims 7 and 17, the divider when placed on the lip, would create a compartment between the bottom of the divider and the interior bottom surface, as claimed.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruderian (US 3,143,205) in view of Mangano (US 7,806,284), and further in view of Wilson et al. (US 7,870,980) and Karp (US 2002/0074334).
In re claim 10: Ruderian teaches all of the claim limitations of claim 1, as shown above. Ruderian does not teach a beverage container lid including a flip-top for sealing an opening in the beverage container lid. However, Wilson et al. does teach a container lid including a flip-top for sealing an opening in the container lid (figure 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stackable container system of Ruderian, to include a container 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stackable container system of Ruderian, in view of Wilson et al., to include a handle, as taught by Karp, because a handle would allow for the container to be carried without touching the container itself. This would reduce the risk of hot/cold hands from holding the beverage container directly.

Claims 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruderian (US 3,143,205) in view of Mangano (US 7,806,284), and further in view of Nelson et al. (US 2009/0188884).
In re claim 13: Ruderian, in view of Mangano, teach all of the claim limitations of claim 12, as shown above. Furthermore, Ruderian teaches the bottom of the beverage container and the smaller containers and the top of the smaller container lids configured with a fastening means for interlocking the smaller container lids with the beverage container and the smaller containers (figure 3 or figure 7). Ruderian, in view of Mangano, does not teach the fastening means being a bayonet fastener. However, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stackable container system of Ruderian, in view of Mangano, to include a fastening means being a bayonet fastener, as taught by Nelson et al., because bayonet fasteners allow for quicker removal of the small containers with the lids from the other small container/lid combination or the beverage container.
In re claim 14: Ruderian, in view of Mangano and Nelson et al., teach all of the claim limitations of claim 13, as shown above. Furthermore, Nelson et al. teaches a male portion of the bayonet mount (figure 19, reference 35) is configured on the smaller container lids (figure 19, reference 261) and a female portion of the bayonet mount (figure 1, reference 123) is configured on the beverage container (figure 1, reference 251) and the smaller containers (figure 1, reference 263). Although Nelson et al. teaches the male and female portions on the opposite parts, it has been held that a mere reversal of the essentialworking parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. 
In re claim 15: Ruderian, in view of Mangano and Nelson et al., teach all of the claim limitations of claim 13, as shown above. Furthermore, Ruderian teaches the smaller containers being sealable with the smaller container lids independently from the beverage container (figure 3: as can be seen from figure 3, the beverage container [10] is shown attached to the smaller container lid [12], which is attached to the smaller container [13], the beverage container has its own base, separate from the smaller container lid, thus the smaller container lid can be removed from the beverage .

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruderian (US 3,143,205) in view of Mangano (US 7,806,284) in view of Nelson et al. (US 2009/0188884) and further in view of Kummer (US 2007/0012693).
In re claim 14: Ruderian, in view of Mangano and Nelson et al., teach all of the claim limitations of claim 13, as shown above. Furthermore, Nelson et al. teaches a male portion of the bayonet mount (figure 19, reference 35) is configured on the smaller container lids (figure 19, reference 261) and a female portion of the bayonet mount (figure 1, reference 123) is configured on the beverage container (figure 1, reference 251) and the smaller containers (figure 1, reference 263). Although Nelson et al. teaches the male and female portions on the opposite parts, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Ruderian, in view of Mangano and Nelson et al. don't explicitly teach a male portion of the bayonet mount configured on the beverage container and the smaller containers, and a female portion of the bayonet mount is configured on the smaller container lids. However, Kummer does teach a male portion of the bayonet mount (figure 1, reference 26) configured on the beverage container (figure 4, reference 20a) and the smaller containers (figure 4, references 20b and 20c), and a female portion of the bayonet mount (figure 1, reference 48) configured on the smaller container lids (figure 4, reference 50b and 50c). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for prior art that teaches claimed and disclosed features of the Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735